United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   August 1, 2006


                                        Before

                    Hon. WILLIAM J. BAUER, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeals from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Northern District of
Nos. 06-2001, 06-2003, 06-2005                   ]   Illinois, Eastern Division.
     and 06-2108               v.                ]
                                                 ]   No. 04 CR 495
HARRY GILMORE, EDDIE BELL, PATRICK               ]
BRAY and TROY MARTIN,                            ]   Rebecca R. Pallmeyer,
        Defendants-Appellants.                   ]         Judge.


      The following are before the court:

      1.     APPELLANT’S MOTION TO CORRECT FACTUAL ERROR IN
             COURT’S OPINION ISSUED ON JULY 24, 2006, filed on
             July 24, 2006, by counsel for appellant Patrick Bray.

      2.     GOVERNMENT’S RESPONSE TO PATRICK BRAY’S MOTION
             TO CORRECT FACTUAL ERROR IN COURT’S OPINION
             ISSUED ON JULY 24, 2006, filed on July 28, 2006, by counsel for the
             appellee.

       IT IS ORDERED that#1 is GRANTED. This opinion is AMENDED as
follows:

       On page six of the slip opinion, the second sentence of the first full paragraph
shall read: “Martin’s counsel even stated (and Bray’s counsel joined him) when
moving for a mistrial: “I am sure this was not intentional. I am not making any
kind of accusation.”“